     Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 1 of 9 PageID #: 213



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ELIZABETH WILMES,                                 )
                                                  )
                                                  )
             Plaintiff,                           )
                                                  )
        v.                                        )           Case No. 4:19-CV-02749 SEP
                                                  )
PACKSIZE, LLC,                                    )
                                                  )
             Defendant.                           )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Packsize, LLC’s (“Packsize” or

“Defendant”) motion to dismiss Plaintiff Elizabeth Wilmes’s (“Wilmes” or “Plaintiff”), amended

complaint for failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). Doc. [18]. The

motion is fully briefed and ripe for disposition. Docs. [19], [20], [21]. For the reasons set forth

below, Defendant’s motion will be granted.

I.       Factual and Procedural Background

         Taken as true for the purpose of this motion, the facts alleged in the amended complaint

are as follows. Plaintiff was employed by Packsize in a sales capacity and worked remotely

from her home. One of Plaintiff’s duties involved collecting customer data, which Defendant

would use to set commission rates and pricing figures. In January of 2018, Plaintiff’s immediate

supervisor, Michael Kreitzer, asked her to falsify customer data in order to lower pricing figures.

Plaintiff refused to do so, and reported the request to Mr. Kreitzer’s supervisor, Drew Derrico.

Mr. Derrico instructed Plaintiff to inform the Packsize Human Resources department of the

alleged fraudulent conduct and arranged for Plaintiff to begin reporting directly to him.
 Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 2 of 9 PageID #: 214



       In February of 2018, Plaintiff disclosed to Mr. Derrico, “in a social interaction,” that she

had been previously diagnosed with cancer. Plaintiff did not need, nor did she request, any

accommodation from her employer in connection with her cancer diagnosis, but she “was

repeatedly questioned about her medical condition.” Sometime after disclosing her diagnosis,

Plaintiff was told that no action would be taken regarding the alleged fraudulent activity and that

she would once again report to Mr. Kreitzer. She protested the change in supervision, but to no

avail. Plaintiff was later informed that she was being placed on a performance improvement plan

because she did not close enough sales in the first quarter of 2018. Plaintiff had previously been

unaware of any minimum quarterly sales requirement. On May 14, 2018, Plaintiff’s employment

with Packsize was terminated.

       On September 19, 2018, Plaintiff filed a charge of discrimination against Packsize with

the Equal Employment Opportunity Commission (“EEOC”) and the Missouri Commission on

Human Rights (“MCHR”). The EEOC issued a Dismissal and Notice of Rights on May 23,

2018, and the MCHR issued a Notice of Termination of Proceedings on July 15, 2019. The

MCHR closed the case and terminated proceedings related to Plaintiff’s charge without issuing a

right-to-sue letter. Plaintiff filed suit in Missouri state court on August 23, 2019, alleging

disability discrimination and retaliation claims under the Missouri Human Rights Act

(“MHRA”).

       On October 10, 2019, Defendant removed the action to this Court and subsequently

moved to dismiss the complaint. Plaintiff responded by filing an amended two-count complaint,

which included a Fair Labor Standards Act (“FLSA”) retaliation claim in Count One, and a

disability discrimination claim under the Equal Employment Opportunity Act of 1972 (“EEOA”)




                                                  2
  Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 3 of 9 PageID #: 215



in Count Two. Defendant then filed the instant motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim.

II.     Legal Standard

        Defendant has moved to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). The purpose of a Rule 12(b)(6) motion to dismiss is to test the legal

sufficiency of a complaint in order to eliminate those actions “which are fatally flawed in their

legal premises . . . thereby sparing litigants the burden of unnecessary pretrial and trial activity.”

Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (citing Neitzke v. Williams, 490

U.S. 319, 326-27 (1989). A pleading is deficient and may be dismissed under Rule 12(b)(6) if a

plaintiff fails “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Rule

12(b)(6) is read in conjunction with Federal Rule of Civil Procedure 8(a), which requires “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). To survive a motion to dismiss for failure to state a claim, a plaintiff’s allegations must

contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Rule 8 “does not require ‘detailed factual allegations,’ but it demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555).

        A claim “has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556). The complaint “must contain either direct or inferential



                                                   3
 Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 4 of 9 PageID #: 216



allegations respecting all the material elements necessary to sustain recovery under some viable

legal theory,” and “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of [each element].” Twombly, 550 U.S. at 562. The reviewing court must accept the

plaintiff’s factual allegations as true and construe them in the plaintiff’s favor, but it is not

required to accept the legal conclusions that plaintiff draws from the facts alleged. Iqbal, 556

U.S. at 678; Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69 (8th

Cir. 2012). A court must “draw on its judicial experience and common sense,” and consider the

plausibility of the plaintiff’s claim as a whole, not the plausibility of each individual allegation.

Zoltek Corp. v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010) (quoting Iqbal,

556 U.S. at 679).

III.    Discussion

        A. FLSA Retaliation Claim

        In Count One of her amended complaint, Plaintiff asserts that, after she refused to

cooperate with her supervisor’s alleged fraudulent activities, Defendant retaliated against her “in

violation of her rights under the Fair Labor Standards Act.” Doc. [15] at 4. Defendant argues

that Count One must be dismissed because the FLSA is not pertinent to Plaintiff’s allegations,

and therefore Plaintiff has failed to state a claim for retaliation under the act.

        “The central aim of the [FLSA] was to achieve . . . certain minimum labor standards.”

Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 292 (1960). The FLSA primarily did so

by establishing baseline minimum-wage, overtime, and maximum-hour guarantees that cannot be

modified by contract. See Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69 (2013). The

FLSA contains an anti-retaliation provision that makes it unlawful to discharge or to discriminate

against an employee “because such employee has filed any complaint or instituted or caused to



                                                   4
 Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 5 of 9 PageID #: 217



be instituted any proceeding under or related to this chapter.” 29 U.S.C. § 215(a)(3). To

establish a prima facie case of retaliation under the FLSA, “a plaintiff must show that he

participated in statutorily protected activity, that the defendant took an adverse employment

action against him, and there was a causal connection between the two.” Bartis v. John

Bommarito Oldsmobile-Cadillac, Inc., 626 F. Supp. 2d 994, 998 (E.D. Mo. 2009) (citing Grey v.

City of Oak Grove, 396 F.3d 1031, 1034-35 (8th Cir. 2005)). However, the FLSA prohibits

employers from retaliating against employees only for engaging in activities protected by the

statute. See 29 U.S.C. § 215(a)(3) (prohibiting the discharge of any employee who has filed a

complaint “under or related to this chapter”) (emphasis added). This restriction is fatal to

Plaintiff’s FLSA retaliation claim.

       Plaintiff alleges that she was terminated after raising concerns about the falsification of

customer data, but unethical business practices are not within the FLSA’s regulatory ambit.

Crucially, Plaintiff does not allege that she complained about any FLSA violation by Packsize;

nor does she allege that she engaged in any activity that could arguably be included among the

activities protected under the statute. In her opposition to Defendant’s motion, Plaintiff baldly

states that it “is absurd on its face” to assert that her complaints regarding alleged fraud were not

protected activities under the FLSA. Doc. [20] at 2. But Plaintiff does not—and based on the

facts as alleged in her amended complaint, likely cannot—explain how her grievances plausibly

fall within the scope of protected activities under the FLSA. As such, the Court agrees with

Defendant that the FLSA is inapplicable to Plaintiff’s allegations, and Count One of her

amended complaint must be dismissed for failure to state a claim.




                                                  5
    Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 6 of 9 PageID #: 218



        B. Disability Discrimination Claim

        In Count Two of her amended complaint, Plaintiff purports to bring a claim for disability

discrimination under the EEOA. However, as Defendant correctly points out in its motion to

dismiss, the EEOA does not give rise to a private cause of action. Rather, the EEOA was

enacted primarily to establish mechanisms allowing the Equal Employment Opportunity

Commission to better enforce civil rights protected under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq. See Alexander v. Gardner-Denver Co., 415 U.S. 36, 44 (1974)

(“In the Equal Employment Opportunity Act of 1972, Congress amended Title VII to provide the

Commission with further authority . . . to institute civil actions against employers or unions

named in a discrimination charge.”). The private right of action provided by Title VII is the

vehicle by which private individuals may enforce their civil rights, and it remains the “essential

means of obtaining judicial enforcement of Title VII” by such individuals. Id at 45. Because

Plaintiff is a private individual, Defendant argues, she cannot bring a claim under the EEOA.

        Plaintiff calls Defendant’s argument “frivolous at best” and seems to suggest that the

Court should construe her claim as one arising under Title VII. 1 Doc. [20] at 3. Title VII

prohibits “employer discrimination on the basis of race, color, religion, sex, or national origin, in

hiring, firing, salary structure, promotion and the like.” Winfrey v. City of Forrest City, Ark., 882

F.3d 757, 758 (8th Cir. 2011). Plaintiff alleges discrimination on the basis of disability, which is

not one of the categories covered by Title VII. See Gage v. Potter, No. 4:06CV1587 FRB, 2008

WL 4332202, at *3 (E.D. Mo. Sept. 17, 2008) (Disability does not “provide a basis upon which

an aggrieved employee may obtain relief under Title VII.”). Consequently, even if Plaintiff’s


1
 While Plaintiff does not explicitly request that the Court construe her claim as one arising under Title
VII, she appears to believe that she has adequately invoked it, noting that “[t]he stated legislative purpose
of the creation of the Equal Employment Opportunity Act of 1972 is to enforce the Civil Rights Act of
1964.” Doc. [20] at 2.
                                                      6
 Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 7 of 9 PageID #: 219



second cause of action did arise under Title VII, it still would fail to state a claim. See also Allen

v. United States, 590 F.3d 541, 544 (8th Cir. 2009) (“[T]here is a difference between liberally

reading a claim which lacks specificity, and inventing, ex nihilo, a claim which simply was not

made.” (internal quotation marks omitted)).

       While Plaintiff does not explicitly assert a claim under the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA”), she does allege disability discrimination, and

Defendant does argue that Plaintiff’s claim would fail under the ADA. Doc. [21] at 2-4. The

Court recognizes that a “district court is not required to divine the litigant’s intent and create

claims that are not clearly raised, and it need not conjure up unpled allegations” to save a

complaint. Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (internal quotation

marks and citation omitted). Nonetheless, because Plaintiff’s complaint can be liberally read to

assert a claim under the ADA, and given that Defendant contests her claim in that context, the

Court will briefly consider whether Plaintiff raises a cognizable claim under that statute.

       The ADA “bars private employers from discriminating against a qualified individual on

the basis of disability.” Faidley v. United Parcel Serv. of Am., Inc., 889 F.3d 933, 940 (8th Cir.

2018). Discrimination includes an employer “not making reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a disability.” 42

U.S.C. § 12112(b)(5)(A). In order to establish a prima facie case of discrimination under the

ADA, “an employee must show that she (1) is disabled within the meaning of the ADA, (2) is a

qualified individual under the ADA, and (3) has suffered an adverse employment action because

of her disability.” Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013). The Eighth Circuit has

held that there must be a “specific link” between the disability and an adverse employment

action in order to satisfy the third element of a prima facie case under the ADA. See Chalfant v.



                                                   7
 Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 8 of 9 PageID #: 220



Titan Distribution, Inc., 475 F.3d 982, 990 (8th Cir. 2007) (“An adverse action by itself is not

sufficient for a successful claim under the ADA. Instead, there must be a specific link between

the discrimination and the adverse action to prove that the discrimination motivated the adverse

action. In other words, the disability must be a motivating factor in the employer’s decision for

the adverse action.”) (citation omitted).

       Assuming arguendo that Plaintiff has sufficiently alleged the first two elements of a

prima facie case under the ADA, her claim founders on the third. The factual allegations in

Plaintiff’s complaint are simply not sufficient to ground a reasonable inference that she “has

suffered an adverse employment action because of her disability.” Hill, 737 F.3d at 1216. The

sum total of Plaintiff’s relevant allegations is that she disclosed a past diagnosis of cancer to a

colleague, that she sought no accommodation but was “repeatedly questioned about her medical

condition,” and that she later experienced unwelcome professional developments, culminating in

her dismissal. Doc. [15] ¶¶ 16-25. She alleges nothing that could support the requisite finding

of a “specific link” between her alleged disability and the subsequent adverse actions. Chalfant,

475 F.3d at 990.

       As explained above, asserting the “sheer possibility” that a defendant has acted

unlawfully fails to satisfy the facial plausibility requirement for surviving a motion to dismiss for

failure to state a claim. Iqbal, 556 U.S. at 678. A claim is facially plausible only “when the

plaintiff pleads factual content that allows the Court to draw a reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Because

Plaintiff’s complaint is devoid of any suggestion that she was disciplined or terminated because

of her alleged disability, it would not be reasonable for the Court to infer that she was.

Therefore, she fails to state a claim under the ADA.



                                                  8
 Case: 4:19-cv-02749-SEP Doc. #: 26 Filed: 04/21/20 Page: 9 of 9 PageID #: 221



IV.    Conclusion

       For the reasons stated above, Plaintiff’s complaint fails to state a claim upon which relief

can be granted under the FLSA, the EEOA, Title VII, or the ADA.

       Accordingly,

       IT IS HEREBY ORDERED that, pursuant to Fed. R. Civ. P. 12(b)(6), Defendant’s

Motion to Dismiss Plaintiff’s First Amended Complaint (Doc. [18]) is GRANTED, and

Plaintiff’s claims against Defendant are DISMISSED.

       An appropriate Order of Dismissal shall accompany this Memorandum and Order.



Dated this 21st day of April, 2020.




                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                9
